—Judgment, Supreme Court, New York County (Murray Mogel, J., at hearing; Richard Carruthers, J., at jury trial and sentence), rendered February 10, 1994, convicting defendant of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 41/z to 9 years, unanimously affirmed.
Defendant’s claim that it was insufficient for the arresting officer to testify, in conclusory fashion, that defendant met a radioed description, is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would find it to be without merit because the People did elicit the precise details of the radioed description itself (see, People v Torres, 224 AD2d 251, lv denied 88 NY2d 886). Defendant’s confronta*193tion claim is also unpreserved (People v George, 67 NY2d 817) and, in any event, without merit. Concur—Milonas, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.